Title: John Adams to Abigail Adams, 24 December 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 24 1795
          
          I wrote you this morning inclosing a Post note for 600 and went to Senate with full Expectation of receiving a Letter from you. The Door Keeper had the Letters for others but none for me— What a Disappointment! I went mourning and moaping about for Some time, grumbling at my Stars and almost blaming my best Friend: but it was not long before the Letter of the 15 was brought me from the President to whom the Post office had sent it by Mistake.
          I am glad the Clover is covered and that French is paid extravagant as he is. The Anti Treaty People are not Supported by the People generally nor by their Legislatures. North Carolina has left them

in the Lurch and it is Supposed S. Carolina will not be up to their Pitch. In Short all the opposition to the Treaty is likely to vanish in Vapour and foul Smoke.
          The Assembly of Virginia, however, have passed a Number of hairbrain’d Resolutions for amending the Constitution, in which I believe they will not be Seconded, unless by Kentucky. After the Experience of our own Government and that of France, when all Sensible Men are convinced that our Constitution, if defective in any Part, wants more Strength in the senate & Executive, to propose to make the senate dependent on Annual Elections and the House of Representatives to participate more in Executive Power is a flight of Ignorance and folly that I could not have expected from a People like the Virginians: nor can it be accounted for but by that Spirit of Irritation and Terror which is inspired by Conscious Debts.
          The Senate is as firm as a Rock and has received I believe an Accession of Strength in the new Member from Georgia.
          The Newspapers begin to throw out hints about Titles and Checks and Ballances with a distant View to the approaching Election of Electors of P. and V. P. But this at present will counteract their own hopes: for Checks and Ballances having been adopted in Part at least in France, begin to grow more popular all over Europe & America. I dined with The P. Yesterday and shall again to day.
          I wish to read your Observations upon Randolphs what shall I call it?— I sent it by last Post. I think it is too evident that the Creature meditated a total defeat of the Treaty; and he had too much Influence in proceeding several Steps in the Business. The Plan Seems to have been to delay the Ratification till the People should have time to set up Such a Clamour as to make it impossible to sign it at all. This was a very friendly Attachment to the Honour and Faith of the P. to be Sure. to say nothing of The senate or Mr Jay. Such a Character in the Cabinet and in the P.s bosom was a Serpent that might have Stung if his Invention Cunning and Courage had been adequate. The P. is more than commonly incensed as I hear against this Man and he certainly has great Reason. His Pamphlet has not blunted the Edge, nor diminished the force of Fauchets Letter in the least. It must totally destroy the Confidence in both Characters for what I see.—
          There are Letters to the offices from Mr Adams dated in September— Dont be uneasy— We shall hear in due time.
          I am in great Affection
          
            J. A.
          
         